Citation Nr: 1034594	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart 
disease (ASHD).

2.  Entitlement to service connection for malignant skin 
neoplasms.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for upper and lower 
respiratory infections, as due to an undiagnosed illness.

5.  Entitlement to an initial compensable evaluation for allergic 
rhinitis.

6.  Entitlement to an initial evaluation in excess of 30 percent 
for status post cataract extraction and lens implant with 
monocular diplopia of the right eye.

7.  Entitlement to an initial evaluation in excess of 30 percent 
for actinic keratosis, claimed as benign skin neoplasms.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from July 1978 to October 2003.   

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which in part denied the Veteran's service-connection 
claims for heart disease and malignant skin neoplasms.  As will 
be discussed in more detail below, the Veteran has withdrawn all 
other appeals currently before the Board.

In January 2010, the Board remanded the Veteran's claims so that 
the RO could schedule the Veteran for a Travel Board hearing.  
The Veteran testified at a Travel Board hearing chaired by the 
undersigned Veterans Law Judge (VLJ) at the Atlanta RO in April 
2010.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.


Issue not on appeal

In the above-referenced June 2005 rating decision, the RO denied 
the Veteran's service-connection claim for kidney stones.  The 
Veteran disagreed, and duly perfected an appeal as to that issue.  
During the pendency of the appeal, the RO granted the Veteran's 
claim.  See the RO's June 2009 rating decision.  Accordingly, the 
issue is no longer in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the appeal, 
a second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection].


FINDINGS OF FACT

1.  The medical evidence of record indicates that the Veteran's 
current ASHD was manifested to a compensable degree within one 
year after his separation from active military service.

2.  The Veteran has been shown to have a chronic malignant skin 
neoplasms since his active duty service.

3.  In a signed statement received by the Board on April 14, 
2010, the Veteran indicated that he wished to withdraw his 
service-connection claims for chronic sinusitis and upper and 
lower respiratory infections.  The Veteran also wished to 
withdraw his claims for higher initial ratings of his service-
connected right eye diplopia, for allergic rhinitis, and for 
benign skin neoplasms.






CONCLUSIONS OF LAW

1.  ASHD is presumed to have been incurred in, or aggravated by 
military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

2.  Malignant skin neoplasms were incurred in military service.  
38 U.S.C.A.            §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(b) (2009).

3.  The criteria for a withdrawal of the Veteran's substantive 
appeals as to his sinusitis, respiratory, right eye, rhinitis, 
and benign skin neoplasm claims have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the 
Veteran's claims in January 2010 so that the Veteran could be 
afforded a Travel Board hearing at the RO.  A hearing before the 
undersigned VLJ took place in April 2010.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  
Multiple VCAA notice letters were sent to the Veteran regarding 
his heart disease and malignant neoplasm claims in November 2003, 
March 2004, and March 2006.  These letters appear to be adequate.  
The Board need not, however, discuss in detail the sufficiency of 
the VCAA notice letters in light of the fact that the Board is 
granting the Veteran's claims.  Any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the above-referenced March 2006 letter.  As discussed 
in detail below, the Board is granting the Veteran's claims.  It 
is not the Board's responsibility to assign a disability rating 
or an effective date in the first instance.  The Board is 
confident that if required, the Veteran will be afforded any 
additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  

Accordingly, the Board will proceed to a decision.

Service connection for heart disease and for malignant skin 
neoplasms

The Veteran seeks service connection for heart disease and 
malignant skin neoplasms.  Because these issues involve the 
application of the same law and regulations, for the sake of 
economy the Board will address them together.  The five remaining 
issues will be discussed in a common discussion below.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a claimed disorder, 
there must be (1) evidence of a current disability; (2) evidence 
of in-service incurrence or aggravation of a disease or injury; 
and (3) evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection for certain diseases, such as heart disease, 
may be established on a presumptive basis by showing that such 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R.             
§§ 3.307(a)(3), 3.309(a) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran claims that both his heart disease and 
his malignant neoplasms of the skin had their onset during his 
active duty service.

With respect to heart disease, the Veteran was pertinently 
diagnosed with arteriosclerotic heart disease (ASHD) by a QTC 
fee-based examiner in September 2004.  The examiner based his 
diagnosis upon physical examination of the Veteran, and upon the 
Veteran's documented history of hardening of the arteries during 
service since 2001.  See the September 2004 QTC examiner's 
report, pages 1 and 4;        see also the Veteran's July 8, 2001 
Radiologic Examination Report [noting a diagnosis of "coronary 
artery calcifications"].  The examiner specifically noted that 
the Veteran experienced angina, dizziness, and fatigue as a 
result of this heart condition, and that he has an estimated 
metabolic equivalent [MET] score at 6.  The examiner also 
indicated that the Veteran required "continuous treatment to 
control this condition."  Id.  

As noted above, service-connection for heart disease may be 
established on a presumptive basis by showing that such 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R.             
§§ 3.307(a)(3), 3.309(a).  To warrant a minimum disability rating 
of 10 percent under 38 C.F.R. § 4.104, Diagnostic Code 7005 
[arteriosclerotic heart disease], the Veteran's heart disease 
must result in a workload of less than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or must require 
continuous medication.  

The Veteran separated from active duty service in October 2003, 
and was diagnosed with ASHD by the QTC examiner less than one 
year later in September 2004.  At the time of the September 2004 
QTC examination, the Veteran had a workload of 6 METs, with 
resulting angina, dizziness and fatigue requiring continuous 
treatment.  Thus, the Veteran's ASHD manifested to a compensable 
degree within one year of his separation from service in October 
2003.  Service connection for ASHD is therefore warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moving next to the Veteran's malignant skin neoplasms claim, the 
Board initially notes that service connection can be established 
for this disability on a direct basis if there is (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253 (1999).  The 
record clearly demonstrates that the Veteran has had multiple 
lesions of squamous cell cancer removed from his skin since his 
separation from service in October 2003.  See, e.g., a March 26, 
2007 letter from Dr. D.C.R. [specifically indicating that he has 
treated the Veteran for his skin problems since 2005, that the 
Veteran's number of new lesions is "increasing rather than 
decreasing," and that he removed a squamous cell cancer from the 
Veteran's neck in March 2007.]  Accordingly, current disability 
is demonstrated, and Hickson element (1) is satisfied.  

Concerning Hickson element (2), in-service disease or injury, a 
private treatment report dated in May 2003 [during his active 
duty service] pertinently indicated that the Veteran had a right 
hand skin lesion that was biopsied and determined to be squamous 
cell carcinoma.  See the May 30, 2003 Lab Report by A.R.  Indeed, 
the Veteran specifically noted having in-service skin neoplasms 
upon separation in his July 2003 Report of Medical History.  
Accordingly, in-service disease [squamous cell carcinoma of the 
skin] is demonstrated, and Hickson element (2) is also satisfied.  

Concerning Hickson element (3), nexus or relationship, no medical 
opinion of record specifically links the Veteran's current 
malignant neoplasms to those that were removed during his active 
duty service.  The Board however believes that direct service 
connection for the Veteran's malignant skin neoplasms may be 
granted based on continuity of symptomatology, without the need 
for referral for a medical opinion.  See 38 C.F.R. § 3.303(b).  
Indeed, upon examination of the Veteran and a review of the 
Veteran's history, a January 2007 QTC examiner specifically 
concluded that he has been "suffering from squamous cell 
cancer," that has "existed since 2003."  The examiner pointed 
out that the Veteran received treatment for malignancy, which 
included cryotherapy each year from 2002 to 2006, and that the 
Veteran's skin cancer has "metastasized to the face, neck and 
forehead."  See the January 2007 QTC examiner's report, page 1.  

The Board additionally finds the Veteran's lay testimony as to 
the continuity of his observable symptoms and regular treatment 
both competent and credible.                See the April 2010 
hearing transcript, page 9.  The record clearly confirms that the 
Veteran received continuous treatment for malignant neoplasms 
since he separated from active duty service in 2003.  
Accordingly, continuity of symptomatology is established, and the 
benefit sought on appeal is allowed.

Withdrawn appeals

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.         See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  See 
38 C.F.R. § 20.204(b) (2009).

In this case, the RO denied the Veteran's service-connection 
claims for sinusitis and upper and lower respiratory disorders in 
a June 2005 rating decision.  In the same decision, the RO also 
awarded the Veteran service connection for a right eye 
disability, for rhinitis, and for benign skin neoplasms in June 
2005.  An initial 30 percent rating was assigned for the 
Veteran's right eye disability, and noncompensable ratings were 
assigned for rhinitis and benign skin neoplasms.  The Veteran 
disagreed with each of these denials and initially assigned 
ratings.  He perfected an appeal as to each issue.  

The Board notes that in June 2009, the RO increased the Veteran's 
benign skin neoplasms rating from 0 to 30 percent effective 
November 1, 2003.  At the time, the Veteran did not express 
satisfaction with the assigned rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating Disabilities, 
the pending appeal as to that issue is not abrogated].  
Accordingly, the issue remained on appeal.  

Thereafter, the Veteran submitted a signed statement received in 
April 2010, specifically indicating his desire to withdraw each 
of these five appeals.               See the Veteran's April 14, 
2010 Statement in Support of Claim.  The Board finds that this 
statement qualifies as a valid withdrawal of each appeal.  See 38 
C.F.R.      § 20.204 (2009).  

[The Board notes in passing that the Veteran characterized his 
benign skin neoplasms claim as one for service connection in his 
April 2010 statement of withdrawal, rather than one for a higher 
initial rating.  This appears to be a harmless error, as the 
Veteran was already awarded service-connection for benign 
neoplasms in June 2005.  Indeed, the perfected appeal at issue 
specifically concerned his initial rating.]  

Therefore, in light of the Veteran's withdrawal of these appeals 
there remain no allegations of error of fact or law for appellate 
consideration.  Accordingly, the matters will be dismissed.


ORDER

Service connection for arteriosclerotic heart disease is granted.

Service connection for malignant skin neoplasms is granted.

The appeal of the denial of entitlement to service connection for 
chronic sinusitis is dismissed.

The appeal of the denial of entitlement to service connection for 
upper and lower respiratory infections is dismissed.

The appeal for an initial compensable evaluation for allergic 
rhinitis for is dismissed.

The appeal for an initial evaluation in excess of 30 percent for 
status post cataract extraction and lens implant with monocular 
diplopia of the right eye is dismissed.




	(CONTINUED ON NEXT PAGE)
The appeal for an initial evaluation in excess of 30 percent for 
actinic keratosis, claimed as benign skin neoplasms is dismissed.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


